DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1 and 8 are amended. Claims 5-7 are cancelled. Claims 1-4 and 8-16 are under examination. 
Withdrawn Claim Objection
The following claim objection is withdrawn due to amendment:
Claim 1 lines 8-9 “depositing the first printing composition o form the object”.  
Withdrawn Claim Rejections - 35 USC § 112
The following 112 claim rejections are withdrawn due to amendment:
Claim 1 lines 4-5 “depositing at least a portion of the second printing composition…to form an object having a desired shape” and claim 1 lines 8-9 “depositing the first printing composition o form the object having the desired shape”.
	Claim 1 lines 8-9 “depositing the first printing composition o form the object having the desired shape” and claim 1 lines 11-14 “maintaining the object…to define one or more contiguous metal traces in the object, the one or more contiguous metal traces comprising metal nanoparticles”.
Claim 1 lines 11-14 “maintaining the object…to define one or more contiguous metal traces in the object”.
Claims 8 and 9 depending from cancelled claim 6.
The following 112 claim rejection is withdrawn due to claim cancellation:
Claim 7 depending from cancelled claim 6.
Response to Arguments 
Vanheusden in view of Grigoropoulos
Applicant’s arguments with respect to the rejection of claim 1 under Vanheusden in view of Grigoropoulos have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	The applicant persuasively argues in the response filed November 16, 2020 on page 5 “Independent Claim 1” that the claim 1 amendments overcome the rejection as suggested on page 5 of the October 2, 2020 Advisory Action and on pages 2-3 “103” of the November 2, 2020 Advisory Action.
	The applicant persuasively argues Vanheusden teaches heating the ink after printing and Grigoropoulos teaches curing nanoparticles with laser radiation after application.
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection is made over Panat in view of Gothait and over Panat in view of Gothait and Grigoropoulos.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 8 “compositiont” has a typographical error. 
Line 13 “during depositing the first printing composition” is grammatically incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Panat (US 2016/0172099) in view of Gothait (WO 2015/056230 citations from US 2016/0243619).
Regarding claim 1, Panat teaches a method of manufacturing a three-dimensional passive component ([0020]) comprising direct writing a three-dimensional pillar comprising a polymer without embedded nanoparticles (i.e. a second printing composition comprising a dielectric) and curing (i.e. hardening where during direct writing and prior to curing the polymer is above a softening temperature because in this state it deposits and adheres to the previous layer) ([0051]) then on the pillar direct writing a trace of metal nanoparticles (i.e. a first printing composition comprising a plurality of metal nanoparticles and depositing the first printing composition on the second printing composition) ([0054]) that is sintered instantaneously with deposition of the material using heat (i.e. during depositing the first printing composition the unconsolidated metal nanoparticles of the first printing composition at least partially fuse together upon contact with the depositing second printing composition to define one or more contiguous metal traces in the object) ([0055], [0057])  ([0024], [0025], [0069], Fig. 10, 12).
Panat is silent to cooling the first portion of the object below the softening temperature and a above a fusion temperature of the metal nanoparticles before depositing the first printing composition and maintaining the deposited second printing composition that forms the first portion of the object above a fusion temperature of the metal nanoparticles and below a softening temperature of the dielectric material during depositing the first printing composition.
Gothait teaches a method of 3D printing ([0001]) comprising maintaining the printed object at uniform and constant temperature throughout printing ([0162]) such as by a heated tray ([0163]) where the layer is sintered just after being dispensed ([0184]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Panat for the instantaneous sintering by heat (Panat [0055], [0057]) to be performed through maintaining the printed object at a uniform and constant temperature throughout printing in order to maintain printing accuracy (Gothait [0162]) where the deposited layer is continuously solid (Gothait [0184]) such that it strengthens the newly formed layer (Gothait [0218]), takes into account contraction in the z direction during printing (Gothait [0226]), and saves energy and time during firing (Gothait [0227]). 
Regarding claim 2, Panat teaches a conductive trace formed from a sintered nanoparticle ink of copper ([0032], [0054]).
Regarding claim 3, Panat teaches direct writing a trace of metal nanoparticles using a nanoparticle ink ([0054]), but is silent to a surfactant coating upon the surface of the metal nanoparticles.
Gothait teaches a method of 3D printing ([0001]) an ink comprising dispersant (i.e. surfactant) that adheres to the particles’ surface (i.e. coating is present upon a surface of the metal nanoparticles) ([0022]) and metal nano particles ([0136]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the nano particle ink of Panat to include a dispersant because it inhibits agglomeration of the particles to each other (Gothait [0022]).
Regarding claim 4, Panat teaches metal nanoparticles ([0054]), but is silent to the particle size
Gothait teaches metal nanoparticles of 5 to 500 nm size ([0136]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Panat for the metal nanoparticles to be 5 to 500 nm in size because this size is required to maintain the spatial resolution during printing, the material character after sintering, and satisfies limitations of a dispensing head (Gothait [0136]) where the metal traces have thickness in the nanometer range (Panat [0054]). The metal traces necessarily need to be formed by particles the same size or smaller, such that the nanoparticles in Panat are also in the nanometer range.
Regarding claims 8 and 9, Panat teaches depositing an insulation layer made of a polymeric material on the conductive trace ([0022], [0069], Fig. 12).
Regarding claim 11, Panat teaches direct writing the pillar using polymer then dispensing metal nanoparticle ink on the pillar ([0069], Fig. 12).
Regarding claims 12 and 13, Panat teaches the metal traces are direct written as coils wound around the pillar ([0069], Fig. 12).
Regarding claim 14, Panat is silent to the presence of a plurality of micron-sized particles.
Gothait teaches a method of 3D printing ([0001]) comprising micro or nano particles ([0135], [0136]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Panat to include micro sized particles because they help to maintain the required spatial resolution during printing, maintain the required material character (after sintering), and satisfy limitations of a dispensing head (Gothait [0136]).
Regarding claim 15, Panat teaches manufacturing millimeter wave antennas ([0026], [0049]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Panat (US 2016/0172099) in view of Gothait (WO 2015/056230 citations from US 2016/0243619) as applied to claim 1 above, and further in view of Grigoropoulos (US 2004/0137710).
Regarding claim 16, Panat is silent to removing the dielectric material from the object to leave behind one or more dielectric-free contiguous metal traces.
Grigoropoulos teaches a method for producing a structure by applying nanoparticles in a suspension onto a substrate and curing ([0001]) by polymer jetting then using secondary laser processing such as smoothing, planarizing, or changing shape or thickness such that polymeric material is removed in desired locations (Grigoropoulos [0075]) including creating crossing conductors of dielectric-free contiguous metal traces (Grigoropoulos [0070] and Fig. 9B). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Panat to remove dielectric material because deposition of the polymer may not occur in precisely the desired shape or thickness such that it needs to be adjusted following deposition (Grigoropoulos [0075]) and removal of the dielectric forms crossings of conductors and manufactures multiple layers of conducting lines (Grigoropoulos [0070]).
Claims 1-4, 8, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Panat (US 2016/0172099) in view of Gothait (WO 2015/056230 citations from US 2016/0243619) and Grigoropoulos (US 2004/0137710).
In the event that it is determined that the teachings of Panat in view of Gothait do not read on the claim limitation requiring the first portion of the object to be below the softening temperature, then the below rejection in view of Grigoropoulos is applied.
Regarding claim 1, Panat teaches a method of manufacturing a three-dimensional passive component ([0020]) comprising direct writing a three-dimensional pillar comprising a polymer without embedded nanoparticles (i.e. a second printing composition comprising a dielectric) and curing (i.e. hardening) ([0051]) then on the pillar direct writing a trace of metal nanoparticles (i.e. a first printing composition comprising a plurality of metal nanoparticles and depositing the first printing composition on the second printing composition) ([0054]) that is sintered instantaneously with deposition of the material using heat (i.e. during depositing the first printing composition the unconsolidated metal nanoparticles of the first printing composition at least partially fuse together upon contact with the depositing second printing composition to define one or more contiguous metal traces in the object) ([0055], [0057])  ([0024], [0025], [0069], Fig. 10, 12).
Panat is silent to cooling the first portion of the object below the softening temperature and a above a fusion temperature of the metal nanoparticles before depositing the first printing composition and maintaining the deposited second printing composition that forms the first portion of the object above a fusion temperature of the metal nanoparticles and below a softening temperature of the dielectric material during depositing the first printing composition.
Gothait teaches a method of 3D printing ([0001]) comprising maintaining the printed object at uniform and constant temperature throughout printing ([0162]) such as by a heated tray ([0163]) where the layer is sintered just after being dispensed ([0184]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Panat for the instantaneous sintering by heat (Panat [0055], [0057]) to be performed through maintaining the printed object at a uniform and constant temperature throughout printing in order to maintain printing accuracy (Gothait [0162]) where the deposited layer is continuously solid (Gothait [0184]) such that it strengthens the newly formed layer (Gothait [0218]), takes into account contraction in the z direction during printing (Gothait [0226]), and saves energy and time during firing (Gothait [0227]). 
Panat is silent to an additive manufacturing process that provides a second printing composition comprising a dielectric material that is deposited above a softening temperature of the dielectric material to form an object having a desired shape, then cooling and maintaining the object below the softening temperature.
Grigoropoulos teaches a method for producing a structure by applying nanoparticles in a suspension onto a substrate and curing (i.e. providing and depositing a first printing composition comprising a plurality of metal nanoparticles; [0001]) by printing on a substrate polymer structure that has been created using the same printing technology as for manufacturing the nanoparticle structure (i.e. providing and depositing a second printing composition comprising a dielectric material; [0017]) in order to print electric circuits in three dimensions (i.e. an additive manufacturing process; [0070]) where the polymer includes epoxy or polyimide and is heated to make the polymer jettable using the droplet generator (i.e. providing a second printing composition comprising a dielectric material; depositing at least a portion of the second printing composition above a softening temperature of the dielectric material to form an object having a desired shape; [0071]), the structured polymer layer is deposited below a structure of sintered nanoparticles (i.e. depositing the second printing composition then depositing the first printing composition; [0074]), and the polymer material subject to temperatures above the glass transition temperature may be subjected to permanent deformation ([0085]).
It also would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to cool and maintain the object below the softening temperature of the dielectric material after depositing to prevent permanent deformation (Grigoropoulos [0085]).
Regarding claim 2, Panat teaches a conductive trace formed from a sintered nanoparticle ink of copper ([0032], [0054]).
Regarding claim 3, Panat teaches direct writing a trace of metal nanoparticles using a nanoparticle ink ([0054]), but is silent to a surfactant coating upon the surface of the metal nanoparticles.
Gothait teaches a method of 3D printing ([0001]) an ink comprising dispersant (i.e. surfactant) that adheres to the particles’ surface (i.e. coating is present upon a surface of the metal nanoparticles) ([0022]) and metal nano particles ([0136]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the nano particle ink of Panat to include a dispersant because it inhibits agglomeration of the particles to each other (Gothait [0022]).
Regarding claim 4, Panat teaches metal nanoparticles ([0054]), but is silent to the particle size
Gothait teaches metal nanoparticles of 5 to 500 nm size ([0136]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Panat for the metal nanoparticles to be 5 to 500 nm in size because this size is required to maintain the spatial resolution during printing, the material character after sintering, and satisfies limitations of a dispensing head (Gothait [0136]) where the metal traces have thickness in the nanometer range (Panat [0054]). The metal traces necessarily need to be formed by particles the same size or smaller, such that the nanoparticles in Panat are also in the nanometer range.
Regarding claims 8 and 9, Panat teaches depositing an insulation layer made of a polymeric material on the conductive trace ([0022], [0069], Fig. 12).
Regarding claim 11, Panat teaches direct writing the pillar using polymer then dispensing metal nanoparticle ink on the pillar ([0069], Fig. 12).
Regarding claims 12 and 13, Panat teaches the metal traces are direct written as coils wound around the pillar ([0069], Fig. 12).
Regarding claim 14, Panat is silent to the presence of a plurality of micron-sized particles.
Gothait teaches a method of 3D printing ([0001]) comprising micro or nano particles ([0135], [0136]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Panat to include micro sized particles because they help to maintain the required spatial resolution during printing, maintain the required material character (after sintering), and satisfy limitations of a dispensing head (Gothait [0136]).
Regarding claim 15, Panat teaches manufacturing millimeter wave antennas ([0026], [0049]).
Regarding claim 16, Panat is silent to removing the dielectric material from the object to leave behind one or more dielectric-free contiguous metal traces.
Grigoropoulos teaches a method for producing a structure by applying nanoparticles in a suspension onto a substrate and curing ([0001]) by polymer jetting then using secondary laser processing such as smoothing, planarizing, or changing shape or thickness such that polymeric material is removed in desired locations (Grigoropoulos [0075]) including creating crossing conductors of dielectric-free contiguous metal traces (Grigoropoulos [0070] and Fig. 9B). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Panat to remove dielectric material because deposition of the polymer may not occur in precisely the desired shape or thickness such that it needs to be adjusted following deposition (Grigoropoulos [0075]) and removal of the dielectric forms crossings of conductors and manufactures multiple layers of conducting lines (Grigoropoulos [0070]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Panat in view of Gothait or Panat in view of Gothait and Grigoropoulos as applied to claim 1 above, and further in view of Shinar (US 2015/0197063).
Regarding claim 10, either one of Panat in view of Gothait or Panat in view of Gothait and Grigoropoulos is silent to concurrently printing the first printing composition and second printing composition at different locations within the object.
Shinar teaches a method of additive processing (abstract, [0004], and [0005]) using a composition comprising metal particles ([0008], [0055], [0106], [0140], and [0189]) including depositing concurrently at different locations based on intended design of the resulting product ([0059]) as well as moving printer heads concurrently ([0083]) and printing concurrently ([0199] and [0255]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Panat to concurrently print the first printing composition (sintered nanoparticles) and the second printing composition (structured polymer) in order to improve the manufacturing process time. Printing both materials concurrently takes less time to form the final object comprising both sintered nanoparticles and structure polymer than printing one material at a time.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735